DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 was considered by the examiner.
Drawings
The drawings filed on 6/18/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIDA et al. (US 2016/0252855 A1; hereinafter Ishida).
Regarding claim 1, Ishida teaches a fixing device comprising: an endless fixing belt 110 capable of rotational movement: a pressure roller 170 that presses from an outside of the fixing belt 110; a nip forming member 130 that is arranged on an inner circumference surface side of the fixing belt 110 and forms a fixing nip region between the fixing belt 110 and the pressure roller 170; a support member 190 that supports the nip forming member 130 from an opposite side to the fixing nip region; and a slide sheet 132 provided between the fixing belt 110 and the nip forming member 130, wherein the support member 140 comprises two support portions, and the slide sheet 132 is fixed between the two support portions.
Regarding claim 2, the slide sheet 132 is fixed in a state of being sandwiched between the two support portions 142.
Regarding claim 13, a contact surface between a portion of the slide sheet 132 that is in sliding contact with the fixing belt 110 and the nip forming member 190 is adhered to each other by one of an adhesive and an adhesive member. 
Regarding claim 14, an image forming device comprises the fixing device.
Allowable Subject Matter
Claims 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  NAKATOGAWA et al. (2004/0131401 A1), YAMAGUCHI et al. and ENDO (EP3671355 A1) teach fixing devices with slide sheets.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG